DETAILED ACTION
This action is responsive to the communications filed on 9/25/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 8, and 15; the present invention is directed to a method, apparatus, and system for generating timing information signals and concurrently outputs respective time-aligned portions of a radar waveform from a plurality of Digital-to-Analog Converter (DAC) channels/cards simultaneously (i.e. at the same time), as controlled by the plurality of generated timing information signals.  Where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 9/25/2020 are each incorporated by reference into this section of this Office action.
Closes Prior Art (below)
	The closest prior art of record, Clara (USPN 9,577,657), which shows a similar method, apparatus, and system which is applicable to Radar (col. 14, lines 42-52), including a plurality of DAC arrays/channels (each array including a plurality of sub-DACs) that is response to an input system clock (figs. 1-11).  Each of the DACs channels is time aligned via calibration to determine specific delay signals (for the secondary DAC arrays/channels) as well as calibration of the delta-sigma modulators (with noise shaping) to output dedicated portions of parallel data based on the time of transmission, delays signals, and system clock signal at roughly the same time (figs. 1-11), which is combined into a single output waveform (see fig. 1: MSB DAC array/channels, ISB DAC array/channel, and LSB DAC array/channel, which is combined by summer 114 to form ‘Analog out’).
Allowable Subject Matter
	However, the prior art of record (including but not limited to the Clara reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

1. 	A method comprising: 
	receiving, at a radar timing card, radar timing information and a synchronous clock signal; 
	generating, using the radar timing card, a timing trigger to indicate a time of transmission for radar return information; 
	receiving, at each of multiple digital-to-analog converter (DAC) channels of one or more DAC cards, the synchronous clock signal and the timing trigger; and 
	simultaneously transmitting, from each of the DAC channels, a dedicated portion of the radar return information based on the time of transmission indicated by the timing trigger, 
	wherein the synchronous clock signal is used to align the simultaneous transmissions of the DAC channels on the one or more DAC cards.


8. 	An apparatus comprising: a radar timing card configured to receive radar timing information and a synchronous clock signal and generate a timing trigger to indicate a time of transmission for radar return information; and 
	multiple digital-to-analog converter (DAC) channels of one or more DAC cards, each of the DAC channels configured to receive the synchronous clock signal, receive the timing trigger, and transmit a dedicated portion of the radar return information based on the time of transmission indicated by the timing trigger, 
	wherein the apparatus is configured to use the synchronous clock signal to align the simultaneous transmissions of the DAC channels on the one or more DAC cards.

15. 	A system comprising: 
	a radar unit configured to generate a system clock signal; 
	a clock synchronizer configured to convert the system clock signal into a synchronous clock signal; and a closed-loop radar computer comprising: 
		a radar timing card configured to receive radar timing information and the synchronous clock signal and generate a timing trigger to indicate a time of transmission for radar return information; and 
		multiple digital-to-analog converter (DAC) channels of one or more DAC cards, each of the DAC channels configured to receive the synchronous clock signal, receive the timing trigger, and transmit a dedicated portion of the radar return information based on the time of transmission indicated by the timing trigger, 
	wherein the closed-loop radar computer is configured to use the synchronous clock signal to align the simultaneous transmissions of the DAC channels on the one or more DAC cards.
	The Examiner notes that technical/engineering merits of the term ‘simultaneous’ (or variants thereof) in the claims (and instant Detailed Specification) is defined within acceptable bounds as pursuant to the various provisions of 35 U.S.C. 112.   For example, instant specification [0032], [0042], and [0048] address that ‘simultaneous’ (or variants thereof) may be logically quantified as ‘less than or equal to 0.4ns’ with regards to the various aspects of the instant specification.  For example (with emphasis added), [0032] states “the system 100 can achieve waveform time alignment of less than 1/2 the DACs' sample clock period and phase alignment limited to the phase offset resolution of the DACs used, for the analog signals transmitted across the radar channels 128a- 128h” and [0048] states “the DAC sample clock period is 0.8 nanoseconds”.  
	Additionally, the Examiner notes that the allowed invention is attempting time synchronize the outputs of the parallel DACs in order to output at the same time (which is a different concept (and has a different implementation) than time ‘interleaved DACs’)), with regards to the concurrent output of the dedicated portions of the radar return information by the parallel DAC channels/cards.
	Lastly, the Examiner notes that the entirety of each of the independent claims is the subject matter that renders each particular independent claim allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez; telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/4/2021